DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The reply filed 04/06/2022 has been entered. Claims 1-9, 12, and 19 remain pending.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. The previously recited claims included the language “imaging each of N(N≥3) types of objects.” The inclusion of the range for the value of N in parenthesis makes it unclear and indefinite whether this subject matter is intended to be included in and limiting to the scope of the claimed invention. To clarify the scope of the claim and fix the indefiniteness issue Examiner has amended the claim language to remove the parenthesis.
Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:
1. (Currently Amended)	An individual identifying device comprising:
a memory containing program instructions; and
a processor coupled to the memory, wherein the processor is configured to execute the program instructions to:
a) set a value of a specific imaging parameter, among a plurality of types of imaging parameters, as a certain candidate value;
(b) acquire a plurality of images obtained by imaging each of N , where N is a value greater than or equal to three;
(c) extract a feature amount from each of the plurality of the images;
(d) generate, as a first feature amount pair for each of the N types of objects, a feature amount pair in which two feature amounts constituting the feature amount pair are extracted from a plurality of images of objects of a same type, and generate as a second feature amount pair for every combination of the N types of objects, a feature amount pair in which two feature amounts constituting the feature amount pair are extracted from a plurality of images of objects of different types; and
(e) generate a first distribution that is a distribution of collation scores of a plurality of the first features amount pairs, generate a second distribution that is a distribution of collation scores of a plurality of the second feature amount pairs, and on a basis of a degree of separation between the first distribution and the second distribution, determine propriety of adopting the candidate value.

12. (Currently Amended) An individual identifying method comprising: 
acquiring a plurality of images obtained by imaging each of N , where N is a value greater than or equal to three; 
extracting a feature amount from each of the plurality of the images; 
generating, as a first feature amount pair for each of the N types of objects, a feature amount pair in which two feature amounts constituting the feature amount pair are extracted from a plurality of images of objects of a same type, and generating, as a second feature amount pair for every combination of the N types of objects, a feature amount pair in which two feature amounts constituting the feature amount pair are extracted from a plurality of images of objects of different types; and 
generating a first distribution that is a distribution of collation scores of a plurality of the first feature amount pairs, generating a second distribution that is a distribution of collation scores of a plurality of the second feature amount pairs, and on a basis of a degree of separation between the first distribution and the second distribution, determining propriety of adopting the candidate value.

19. (Currently Amended) A non-transitory computer-readable medium storing a program comprising instructions for causing a computer execute processing to: 
acquire a plurality of images obtained by imaging each of N , where N is a value greater than or equal to three; 
extract a feature amount from each of the plurality of the images;
generate, as a first feature amount pair for each of the N types of objects, a feature amount pair in which two feature amounts constituting the feature amount pair are extracted from a plurality of images of objects of a same type, and generate, as a second feature amount pair for every combination of the N types of objects, a feature amount pair in which two feature amounts constituting the feature amount pair are extracted from a plurality of images of objects of different types; and 
generate a first distribution that is a distribution of collation scores of a plurality of the first feature amount pairs, generate a second distribution that is a distribution of collation scores of a plurality of the second feature amount pairs, and on a basis of a degree of separation between the first distribution and the second distribution, determine propriety of adopting the candidate value.

Allowable Subject Matter
Claims 1-9, 12, and 19 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding Claims 1, 12, and 19, in view of the amendments and remarks filed 04/06/2022 and the Examiner’s Amendment included above, the recited limitations, particularly “acquiring a plurality of images obtained by imaging each of N types of objects a plurality of times by setting a value of a specific imaging parameter, among a plurality of types of imaging parameters, as a certain candidate value and changing a value of a remaining imaging parameter, where N is a value greater than or equal to three,” and “generating a first distribution that is a distribution of collation scores of a plurality of the first feature amount pairs, generating a second distribution that is a distribution of collation scores of a plurality of the second feature amount pairs, and on a basis of a degree of separation between the first distribution and the second distribution, determining propriety of adopting the candidate value,“ in conjunction with the additionally recited limitations of the claims, are neither taught, suggested, nor made obvious by any prior art of record, taken alone or in combination. For these reasons, Claims 1, 12, and 19 are allowable.
Claims 2-9 are allowable for the same reasons by virtue of their dependency on Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET G MASTRODONATO whose telephone number is (571)270-7803. The examiner can normally be reached M-F 9:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARGARET G MASTRODONATO/Primary Examiner, Art Unit 2641